DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2022 is being considered by the examiner.
Drawings
The drawings are objected to because the step 148 in the specification [0035] seems to be different from what is written in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2-3 and 6-7 are objected to because of the following informalities:  
“interfacing at least some” in Claim 2 should be “interfacing the at least some”
“wirelines” in Claim 3 should be “the set of plural wirelines”
“the ball grid array” in Claim 6 should be either “the ball grid array socket” as it was introduced before or “a ball grid array”
“forming surface pad on the motherboard” in Claim 7 should be “forming surface pads on the motherboard.”
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claim(s) 1-3, and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US20110080710) in view of Fjelstad (US20040094328) in further view of Jeon (US20100112833). (See also MPEP 2113I)
Regarding Claim 1. Sugiura teaches, in Fig. 2-4, a method for interfacing information handling system components (chips near where “44” is)  disposed on a motherboard (40, 15a, 50), the method comprising: coupling a first set of components (located in the 15a area) and a second set of components (located in the 50 area) on the motherboard at opposing sides of the narrow region (perimeter region of 40); but does not teach the motherboard having a narrow region, routing a first set of plural wirelines through the motherboard from the first set of components to a first side of the narrow region; routing a second set of plural wirelines through the motherboard from the second set of components to a second side of the narrow region; coupling a bridge printed circuit board to the motherboard at the narrow region; and interfacing at least some of the first and second set of plural wirelines through the bridge printed circuit board.
Fjelstad teaches, in Fig. 2A-2B, teaches the motherboard (203A, 203B) having a narrow region (area in between 200), routing a first set of plural wirelines (lines above 223) through the motherboard from the first set of components (not shown, wirelines are connected) to a first side of the narrow region (Fig. 2A); routing a second set of plural wirelines (lines above 221B) through the motherboard from the second set of components (not shown, but wirelines are connected) to a second side of the narrow region (Fig. 2A). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information handling system as disclosed by Suguira with the bridge printed circuit board as disclosed by Fjelstad in order to reduce backplane layer count, simplifying manufacturing and reducing cost (improving yield and increasing reliability) (Fjelstad,[0060]).  
Jeon teaches in, Fig. 18, Fig. 19, coupling a bridge printed circuit board (64) to the motherboard at the narrow region (area between 67,69); and interfacing at least some of the first and second set of plural wirelines (not shown, signal 68 must be transmitted through wirelines, 69- black horizontal line) through the bridge printed circuit board (using 64)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information handling system as disclosed by Sugiuira and Fjelstad with the motherboard as disclosed by Jeon in order to provide ease of attachment and movement between the two portions (Jeon, [0056]).
Regarding Claim 2. Sugiura, Fjelstad, and Jeon further teaches the method of Claim 1 further comprising: interfacing at least some of the first and second set of plural wirelines (Jeon, Fig. 18-19) through the motherboard narrow region (using 64).

Regarding Claim 3. Sugiura, Fjelstad, and Jeon further teaches the method of Claim 2 wherein: wirelines interfaced through the motherboard narrow region comprise high speed communication links (Fjelstad, [0049], 205); and wirelines interfaced through the bridge printed circuit board comprise at least power communication and low speed communication links (Fjelsad, wirelines inside 201, in Fig. 2A), the wirelines interfaced through the bridge printed circuit board excluding high speed communication links (Fjelstad, [0048-0049]).
Regarding Claim 5. Sugiura, Fjelstad, and Jeon further teaches the method of Claim 1 further comprising: forming an opening (Sugiura, see gap between 40 and 42) in the motherboard (see Sugiura, {40,15a, 50}) that defines the narrow region (see Fig.4) ; and coupling a cooling fan (42) in the opening (Fig. 4),
Sugiura, Fjelstad, and Jeon does not disclose “the cooling fan exhausting at one side of the motherboard opposite the narrow region”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the orientation of the cooling fan, such that the exhaust is opposite the narrow region, to better take in and remove the heat from the motherboard and bridge board, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding Claim 6. Sugiura, Fjelstad, and Jeon further teaches the method of Claim 1 further comprising: coupling a ball grid array socket (Jeon, Fig. 16, 52, 50) to the motherboard (Jeon, PCB(A), PCB(B)) at the narrow region (Fig. 19), the ball grid array socket interfacing with the at least some of the first and second sets of plural wirelines (signal 68 transmission, 69- horizontal black line) that interface through the bridge printed circuit board (Fig. 19); and coupling the bridge printed circuit board to the ball grid array (Fig. 19)(Fig. 16).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura Fjelstad, and Jeon in view of Chen (US20040198076). (See also MPEP 2113I)
Regarding Claim 4. Sugiura, Fjelstad, and Jeon further teaches the method of Claim 1 but does not teach coupling a cable connector to an upper surface of the bridge printed circuit board; interfacing the cable connector with some of the first set of plural wirelines through the bridge printed circuit board; coupling a cable at a first end to the cable connector; and coupling the cable at a second end to the motherboard at the second side of the narrow region.
Chen teaches, in Fig. 3-4, a cable connector (132) to an upper surface of the bridge printed circuit board (130) (Fig. 3); interfacing the cable connector with some of the first set of plural wirelines through the bridge printed circuit board (not shown)(implied, [0034] due to signal transmission); coupling a cable (112a) at a first end to the cable connector (Fig. 3); and coupling the cable at a second end (111a) to the motherboard (110a) at the second side of the narrow region (area between 110a, 130) .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information handling system as disclosed by Sugiura, Fjelstad, Jeon with the bridge circuit board upper circuit and cable connector as disclosed by Chen in order to provide components on the motherboard that can be optimally arranged and therefore offer more flexibility (Chen [0035]).  
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura, Fjelstad, and Jeon in view of Alvarez (US20140001243). (see MPEP 2113I)
Regarding Claim 7, Sugiura, Fjelstad, and Jeon teaches the method of Claim 1 further comprising: forming surface pad (Jeon, not directly shown, but the connection area would usually provide a surface pad in PCB manufacturing)  on the motherboard (Jeon, 67,69) that interface with the at least some of the first and second of plural wirelines (not shown, but signal being transmitted would require wirelines, Jeon) that interface through the bridge printed circuit board (by the grid jumper); forming surface pads ( Jeon, not shown, but the solder ball area would have or act as a surface pad) on a bottom surface (Jeon, Fig. 16) of the bridge printed circuit board that align with the motherboard surface pads (Jeon, Fig. 18-19);  but does not teach placing the bridge printed circuit board on the motherboard with a pick and place.
Alvarez teaches placing the bridge printed circuit board (socket) on the motherboard (motherboard) with a pick and place ([0001], [0023]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Sugiura, Fjjelstad, and Jeon with the pick and place as disclosed by Alvarez in order to generate uniform, metallurgical and mechanically sound solder joint and to place components on PCB over the paste (Alvarez, [0001]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/            Examiner, Art Unit 2848

/Timothy J. Dole/            Supervisory Patent Examiner, Art Unit 2848